1:19-mj-06097-JEH # 1   Page 1 of 24                                              E-FILED
                                                  Thursday, 10 October, 2019 03:23:27 PM
                                                             Clerk, U.S. District Court, ILCD




                                                s/Austin Love




                                       s/Jonathan E Hawley
1:19-mj-06097-JEH # 1   Page 2 of 24
1:19-mj-06097-JEH # 1   Page 3 of 24
1:19-mj-06097-JEH # 1   Page 4 of 24
1:19-mj-06097-JEH # 1   Page 5 of 24
1:19-mj-06097-JEH # 1   Page 6 of 24
1:19-mj-06097-JEH # 1   Page 7 of 24
1:19-mj-06097-JEH # 1   Page 8 of 24
1:19-mj-06097-JEH # 1   Page 9 of 24
1:19-mj-06097-JEH # 1   Page 10 of 24
1:19-mj-06097-JEH # 1   Page 11 of 24
1:19-mj-06097-JEH # 1   Page 12 of 24
1:19-mj-06097-JEH # 1   Page 13 of 24
1:19-mj-06097-JEH # 1   Page 14 of 24
1:19-mj-06097-JEH # 1   Page 15 of 24
1:19-mj-06097-JEH # 1   Page 16 of 24
1:19-mj-06097-JEH # 1   Page 17 of 24
1:19-mj-06097-JEH # 1   Page 18 of 24
1:19-mj-06097-JEH # 1   Page 19 of 24
1:19-mj-06097-JEH # 1   Page 20 of 24
1:19-mj-06097-JEH # 1   Page 21 of 24
1:19-mj-06097-JEH # 1   Page 22 of 24
1:19-mj-06097-JEH # 1   Page 23 of 24
1:19-mj-06097-JEH # 1   Page 24 of 24




                                        s/Austin Love




s/Jonathan E Hawley
